DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The Examiner thanks the Applicant for the well-prepared amendment. The Examiner appreciates the Applicant’s effort to carefully analyze the Office action, and make appropriate arguments and amendments.
	Status of Claims
Claims 1-11 and 29-31 responded on November 20, 2020 are pending, claims 1, 4, 5, 7, 9, and 11 are amended, claims 3, 8, and 10 are canceled.
Response to Arguments
Applicant's arguments, see pg. 8, filed November 20, 2020, with respect to the rejection(s) of claim(s) 1 and 7 under 35 USC § 102 have been fully considered but they are not persuasive. Applicant argues that Zhao does not disclose that multiframe identifier is determined based on the multiframe number, and the multiframe number is determined according to the number of timeslots of the physical layer. Specifically, Zhao does not contemplate that the multiframe identifier is determined in an indirect manner according to the number of timeslots of the physical layer. Zhao discloses assign value (i.e. multiframe identifier) to represent a multiframe in optical channel payload overhead and allocating overhead cycle of the optical channel payload overhead to each time slot and determining the number of time slots to be partitioned for the optical channel payload unit in a payload area based on properties of service signals, partitioning the time slots in the payload area and determining mapping modes for services 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2, 4-6 and  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claims 1 and 29 recite "determining the multiframe identifier for identifying the multiframe number according to the multiframe number". It is not clear what to identify the multiframe number by itself (multiframe number). Claims 2, 4-6 and 30-31 are similarly rejected based upon claim dependency to claim 1.
	
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1-2, 5-7, 9 and 29 is/are rejected under 35 U.S.C. 102(a)(1)and(a)(2) as being anticipated by Zhao (US 2010/022105 A1, hereinafter "Zhao").
Regarding claim 1, Zhao discloses determining, according to a number of timeslots of a physical layer, a multiframe identifier for identifying a multiframe number, wherein the multiframe number is a number of frames constituting the multiframe (Zhao, [0053,0090] determining the number of time slots to be partitioned for the optical channel payload unit in a payload area based on properties of service signals (bandwidth of the service signals and/or properties of transmission requirements), partitioning the time slots in the payload area and determining mapping modes for services corresponding to each time slot, a mapping mode corresponding to each time slot in the payload structure identification bytes and assigning values for undefined bits 1 to 6 of adjustment control bytes to represent a multiframe in the optical channel payload unit overhead); and
sending the multiframe to a receiving end, wherein the multiframe identifier is carried in the multiframe (Zhao, [0079] mapping directly signals at physical layer of the Ethernet may implement transmission of Ethernet clock);
wherein the determining, according to the number of timeslots of the physical layer, the multiframe identifier for identifying the multiframe number comprises: determining the multiframe number according to the number of timeslots of the physical layer, and determining the multiframe identifier for identifying the multiframe number according to the multiframe number (Zhao, [0019-22] assign value (i.e. multiframe identifier) to represent a multiframe in optical channel payload overhead and allocating overhead cycle of the optical channel payload overhead to each time slot and determining the number of time slots to be partitioned for the optical channel payload unit in a payload area based on properties of service signals, partitioning the time slots in the payload area and determining mapping modes for services corresponding to each time slot);
wherein identifier values of the multiframe identifier are sequentially carried in preset positions of overhead blocks of respective frames constituting the multiframe, wherein a number of the identifier values is the same as the multiframe number (Zhao, [0032-33] the number of the partitioned time slots is assigned as an originally preserved PSI[1], PSI[2]-PSI[n+1] are defined as the branch port numbers (i.e. identifier) corresponding to the partitioned time slots).
Regarding claim 2, Zhao discloses wherein the multiframe number is nth power of 2, wherein the n is a minimum positive integer that causes the multiframe number greater than or equal to the number of the timeslots (Zhao, [0061] the payload can be divided by n, where n is the timeslots, the service bit rates for the power of 2). 
Regarding claims 5 and 9, Zhao discloses wherein each of the preset positions is an Overhead Multiframe Indicator (OMF) field of respective one of the overhead blocks (Zhao, [0030, 36] a multiframe alignment signal (MFAS) of optical channel transport unit overhead and a payload structure identification (PSI) of the optical channel payload unit overhead, allocated to the n time slots, every n frames in each time slot being allocated to the corresponding optical channel payload unit overhead).
Regarding claim 6, Zhao discloses wherein before the determining, according to the number of the timeslots of the physical layer, the multiframe identifier for identifying the multiframe number, the method further comprises:
determining the number of the timeslots according to an interface bandwidth speed of the physical layer (Zhao, [0053] determining the number of time slots to be partitioned for the optical channel payload unit in a payload area based on properties of service signals (i.e. bandwidth), partitioning the time slots in the payload area and determining mapping modes for services corresponding to each time slot).
Regarding claim 7, Zhao discloses a method for receiving a multiframe, comprising: 
extracting a multiframe identifier for identifying a multiframe number from received frames, wherein the multiframe number is a number of frames constituting the multiframe (Zhao, [0085-0086] Ethernet signals may be mapped asynchronously into the time slots to obtain clock information at a receiver) ; and
receiving multiframe data according to the extracted multiframe identifier (Zhao, [0073] overhead (VCOH), the value of SQ is defined such that a receiver can know the order corresponding to the time slot in the binding application);
wherein the extracting the multiframe identifier for identifying the multiframe number from the received frames comprises: extracting identifier values of the multiframe identifier sequentially in preset positions of overhead blocks of respective received frames, wherein a number of the identifier values is the same as the multiframe number (Zhao, [0073] the value of SQ is defined such that a receiver can know the order corresponding to the time slot in the binding application);
wherein the receiving the multiframe data according to the extracted multiframe identifier comprises: determining a multiframe boundary according to the extracted identifier values of the multiframe identifier (Zhao, [0085] Ethernet signals may be mapped asynchronously into the time slots to obtain clock information at a receiver); and
receiving the multiframe data according to the determined multiframe boundary (Zhao, [0086] the PSI bytes (i.e. boundary) are redefined, the number of ports that the OPU can support is extended, for example, although only 16 port numbers are defined originally in the G709 specifications, the OPU can support 256 port numbers after the definition is extended).
Regarding to claim 29, this claim recites "A non-transitory computer storage medium of implementing the method of claim 1" that disclose similar steps as recited by the method of claim 1, thus are rejected with the same rationale applied against claim 1 as presented above.	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4 and 30-31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhao (US 2010/022105 A1, hereinafter "Zhao") in view of Gareau (US 2017/0005949 A1, hereinafter " Gareau ").
Regarding claim 4, Zhao does not explicitly disclose wherein the identifier values of the multiframe identifier are a preset number of consecutive "0" s and the preset number of consecutive "1 "s in sequence, wherein the multiframe number is an even number and the preset number is half of the multiframe number.
Gareau from the same field of endeavor discloses wherein the identifier values of the multiframe identifier are a preset number of consecutive "0" s and the preset number of consecutive "1 "s in sequence, wherein the multiframe number is an even number and the preset number is half of the multiframe number (Gareau, Fig. 7-9 [0062] the configuration of overhead field, grouping as half of bits). 
It would have been obvious for one with ordinary skill in the art before the effective filing date of the claimed invention to have modified identifier disclosed by Zhao and overhead disclosed by Gareau with a motivation to make this modification in order to recover the sequence block (Gareau, [0105]).
Regarding claims 30 and 31, Zhao does not explicitly disclose wherein in condition that an interface bandwidth speed of the physical layer is 25Gbit/s, the number of timeslots is five, n is equal to three, the multiframe number is eight, the preset number is four, and the identifier values of the multiframe identifier are "00001111" in sequence.
Gareau from the same field of endeavor discloses wherein in condition that an interface bandwidth speed of the physical layer is 25 or 50 Gbit/s, the number of (Gareau, Fig. 7-9 [0062] the configuration of overhead field, grouping as half of bits, when timeslots is 5 or 10, the closest number of power of 2 is 3 or 4).
It would have been obvious for one with ordinary skill in the art before the effective filing date of the claimed invention to have modified identifier disclosed by Zhao and overhead disclosed by Gareau with a motivation to make this modification in order to recover the sequence block (Gareau, [0105]).	
Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhao (US 2010/022105 A1, hereinafter "Zhao") in view of Singamsetty et al. (US 2017 /0012900 A1, hereinafter " Singamsetty ").
Regarding claim 11, Zhou does not explicitly disclose determining whether a received multiframe identifier is correct according to a number of the extracted identifier values and a receiving sequence; and in condition that a determining result is correct, receiving the multiframe data according to the extracted multiframe identifier.
Singamsetty from the same field of endeavor discloses determining whether a received multiframe identifier is correct according to a number of the extracted identifier values and a receiving sequence; and in condition that a determining result is correct, receiving the multiframe data according to the extracted multiframe identifier (Singamsetty, claim 8. other overhead related fields about a health of a traveled node, interfaces, or a service ID of a service for which the data path is being verified).
.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUNA WEISSBERGER whose telephone number is (571)272-3315.  The examiner can normally be reached on Monday-Friday 7:40am-4pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JEFFREY RUTKOWSKI can be reached on (571)270-1215.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/L.T.W./Examiner, Art Unit 2415                                                                                                                                                                                                        
/JEFFREY M RUTKOWSKI/Supervisory Patent Examiner, Art Unit 2415